The offense is aggravated assault; the punishment, confinement in jail for ninety days.
J. W. "Smokey" Cain, Opinion No. 20,878, this day delivered, and the appeal herein present companion cases. (Page 573 of this volume). The appellants herein were convicted upon the theory that they acted with J. W. "Smokey" Cain in committing an aggravated assault on H. E. Abernathy. The complaint and information are identical with those shown in the companion case. The description of the wounds Mr. Abernathy received is the same as that disclosed by the testimony in the companion case. In short, the records are in the same attitude. The companion case was reversed because of the failure of the testimony to show that the wounds inflicted upon the injured party were serious. Following the holding there, we are constrained to reverse the judgment herein.
The judgment is reversed and the cause remanded.
The foregoing opinion of the Commission of Appeals has been examined by the Judges of the Court of Criminal Appeals and approved by the Court.